Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al., (Miller hereafter) (US 2019/0136839 A1).
With respect to Claim 1, Miller discloses an optical element driving mechanism with an optical axis (z-axis direction (z-direction), ¶[0096]), comprising: a fixed portion (101, Figure 1); a movable portion (306, Figure 3), connected to the fixed portion (101, Figure 1); and a driving assembly (Figure 24), driving the movable portion (306, Figure 3) to move in a direction that is parallel to the optical axis (z-axis direction (z-direction), ¶[0096]) relative to the fixed portion (101, Figure 1); wherein when viewed in the direction that is parallel to the optical axis (z-axis direction (z-direction), ¶[0096]), the optical element driving mechanism has a rectangular structure (see Figure 1a and 1b) with a first side (see annotated Figures 1a and 1b) (see annotated Figures 1a and 1b), a second side (see annotated Figures 1a and 1b), a third side (see annotated Figures 1a and 1b), and a fourth side (see annotated Figures 1a and 1b), and the first side (see annotated Figures 1a and 1b) is opposite the third side (see annotated Figures 1a and 1b), and the first side (see annotated Figures 1a and 1b) is adjacent to the second side (see annotated Figures 1a and 1b) and the fourth side (see annotated Figures 1a and 1b).

    PNG
    media_image1.png
    614
    707
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    740
    721
    media_image2.png
    Greyscale

With respect to Claim 4, Miller further discloses wherein the fixed portion (101, Figure 1) comprises a base (101, Figure 1a), a first circuit component (4602, Figure 46), a second circuit component (4604, Figure 46), and a housing (4610, Figure 46), the first circuit component and the second circuit component are disposed on the base (101, Figure 1a), the housing (4610, Figure 46) is connected to the base (101, Figure 1a), wherein the first circuit component and the second circuit component are electrically independent of each other.
With respect to Claim 5, Miller further discloses wherein the first circuit component is disposed on the first side (see annotated Figures 1a and 1b), the fourth side (see annotated Figures 1a and 1b), and the third side (see annotated Figures 1a and 1b), and the second circuit component has a plurality of electrical connection elements disposed on the second side (see annotated Figures 1a and 1b), wherein the housing (4610, Figure 46) has a ground element (ground, ¶[0098]), the ground element (ground, ¶[0098]) is disposed on the second side (see annotated Figures 1a and 1b), and the ground element (ground, ¶[0098]) is disposed between the electrical connection elements.
With respect to Claim 16, Miller further discloses a position sensing assembly, which is disposed on the second side, and comprises: a reference element (1008, Figure 10); and a position sensing element (sensor, Figure 5; see also ¶[0101]), corresponding to the reference element (1008, Figure 10) to sense the movement of the movable portion (306, Figure 3) relative to the fixed portion (101, Figure 9).
With respect to Claim 17, Miller further discloses wherein when viewed in the direction that is parallel to the optical axis (z-axis direction (z-direction), ¶[0096]), the reference element (1008, Figure 10) and the position sensing element (sensor, Figure 5; see also ¶[0101]) at least partially overlap.

Allowable Subject Matter
Claim 2, 3, 6-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claim 2, though Miller (US 2019/0136839 A1) discloses “the optical element driving mechanism as claimed in claim 1, wherein the movable portion (306, Figure 3) comprises: a through hole (center of 306 is open, Figure 3), having a center (center of open area 306, Figure 3), and the optical axis (z-axis direction (z-direction), ¶[0096]) passes through the center of the through hole; a receiving groove (see annotated Figure 4), disposed on the first side (see annotated Figures 1a and 1b) and the second side (see annotated Figures 1a and 1b); a counterweight element, disposed on the receiving groove (see annotated Figure 4); a first groove (see annotated Figure 4), disposed on the first side (see annotated Figures 1a and 1b); and a second groove (see annotated Figure 4), disposed on the second side (see annotated Figures 1a and 1b);” Miller fails to teach or suggest the aforementioned combination further comprising “wherein a shortest distance from the center of the through hole to the first side is greater than a shortest distance from the center of the through hole to the third side, and the shortest distance from the center of the through hole to the first side is greater than a shortest distance from the center of the through hole to the fourth side.”
With respect to claim 3, this claim depends on claim 2 and is allowable at least for the reasons stated supra.
With respect to Claim 6, though Miller (US 2019/0136839 A1) discloses “the optical element driving mechanism as claimed in claim 1,”  Miller fails to teach or suggest the aforementioned combination further comprising “a first elastic element and a second elastic element, which are connected to the movable portion and the fixed portion, wherein when viewed in the direction that is parallel to the optical axis, the first elastic element and the second elastic element at least partially overlap.”
With respect to claims 7-15, these claims depend on claim 6 and are allowable at least for the reasons stated supra.
With respect to Claim 18, though Miller (US 2019/0136839 A1) discloses “the optical element driving mechanism as claimed in claim 1,”  Miller fails to teach or suggest the aforementioned combination further comprising “a damping element, wherein the fixed portion comprises a base, and the base has a concave portion, the movable portion has a convex portion, and the convex portion corresponds to the concave portion, and the damping element is disposed between the convex portion and the concave portion.”
With respect to claims 19-20, these claims depend on claim 18 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        September 28, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 29, 2022